Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1 July 2022 has been entered. Claims 1-15 and 21-24 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 7 April 2022. Additionally, claims 10 and 13 are amended to no longer include limitations interpreted as invoking 35 USC 112(f). (Note also that a ‘magnet system’ a recited in claims 1 and 21 is not interpreted under 35 USC 112(f) because a ‘magnet system’ includes the structure of a magnet for providing the required magnetic attraction – i.e., the term ‘magnet’ in the name ‘magnet system’ is a structural recitation.)
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(q) because Fig. 5 as amended 1 July 2022 includes lead lines for reference characters “238” and “250” that cross one another.
The drawings are objected to as failing to comply with 37 CFR 1.84(r) because Fig. 5 as amended 1 July 2022 includes lead lines with improper arrows at their respective ends. For example, reference character “234” has an arrow that is not indicated a surface, inconsistent with the requirements of 37 CFR 1.84(r)(2). See also the lead lines for reference characters “236” and “238”.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Considering Fig. 5 of the present drawings, the first radial extension “234” extends from the first central portion “221” in a single direction, with the direction being to the left along the plane of the page relative to the figure. Similarly, the second radial extension “236” extends from the second central portion “222” in a single direction, with the direction being to the right along the plane of the page relative to the figure. Even if the first and second radial extensions are considered as each including two portions on opposing left and right sides of the first and second central portions “221” and “222”, respectively, these portions are still only shown as extending in two opposing directions and do not necessarily encircle the first and second central portions. Therefore, the central portions “221” and “222” are not shown as being “surrounded” by radial extensions. For example, it is consistent with Fig. 5 for the central portions to act as hubs and the radial extensions to act as two spokes, one spoke for each of the central portions “221” and “222”, in which case the radial extensions do not “surround” the central portions. Finally, although the embodiment of Fig. 5 is not disclosed as being identical to the structure of Fig. 3, even Fig. 3 does not disclose that the second radial extension axially surrounds the second central portion because Fig. 3 includes a second radial extension in the form of an arm that only covers a portion of the circumference of the second central portion. Therefore, the feature “wherein the first central portion is axially surrounded by a first radial extension and the second central portion is axially surrounded by a second radial extension” as recited in claims 1 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR e1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 1 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to the specification dated 1 July 2022 at the paragraph at page 12, line 7 states that “the first central portion 221 is axially surrounding by a first radial extension 234 and the second central portion 222 is axially surrounded by a second radial extension”. As best as can be determined, this recitation introduces new matter. The term ‘surround’ is defined as to form an enclosure round, encircle. The above quoted recitation is newly recited in specification as of the amendments of 1 July 2022, and was not recited in the originally filed specification or claims. Moreover, as shown in the drawings (see Fig. 5, in particular), each of the radial extensions “234” and “236”  appears to merely extend radially outward from its respective central portion “221” or “222”. The radial extensions “234” and “236” do not appear in Fig. 5 to ‘axially surround’ the respective central portions “221” and “222”. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 at lines 34-36 recites, “wherein the first central portion is axially surrounded by a first radial extension and the second central portion is axially surrounded by a second radial extension”. As best as can be determined, this recitation introduces new matter. This feature was not described in the specification or claims as originally filed. Moreover, as shown in the drawings (see Fig. 5, in particular), each of the radial extensions “234” and “236”  appears to merely extend radially outward in a single direction from its respective central portion “221” or “222”. The radial extensions “234” and “236” therefore do not appear in Fig. 5 to ‘axially surround’ the respective central portions “221” and “222”. Even if each ‘radial extension’ is considered as including two portions on opposing left and right sides of its respective central portion relative to Fig. 5, it remains the case that such an interpretation of a ‘radial extension’ still does not ‘axially surround’ the central portion. Instead, in this interpretation the radial extensions appear to be in the form of two spokes extending from a hub defined by the respective central portion. The radial extensions in this latter interpretation thus extend in two opposing directions without necessarily surrounding the respective central portion. Finally, although the embodiment of Fig. 5 is not disclosed as being identical to the structure of Fig. 3, even Fig. 3 does not disclose that the second radial extension axially surrounds the second central portion because Fig. 3 includes a second radial extension in the form of an arm that only covers a portion of the circumference of the second central portion. As such, claim 1 introduces new matter.
Claim 21 at lines 11-13 recites, “wherein the first central portion is axially surrounded by a first radial extension and the second central portion is axially surrounded by a second radial extension”. This recitation introduces new matter for the same reasons as discussed above in regards to claim 1. 
Claim(s) 1-15 and 21-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at lines 21-25 recites, “in the interconnected condition a holding force, that is exerted axially by the first central portion upon the second central portion, and/or by the second central portion upon the first central portion, prevents the external member and the internal member from moving apart, from the interconnected condition into the disconnected condition, in a direction parallel to the rotation axis” . This recitation is indefinite due to the run-on nature of the recitation. As a first example, it is unclear what is being modified by the phrase “in a direction parallel to the rotation axis”. Is this phrase describing a direction in which the ‘holding force’ acts, or is this phrase describing a direction in which movement apart of the cutting members is prevented? The claim can be read either way due to the multiple commas in the recitation, and either interpretation appears consistent with the present specification. As a second example, it is unclear whether the holding force must be ‘axially’ exerted if the limitation “by the second central portion upon the first central portion” is satisfied. The claim can be read as ‘axially’ limiting only “by the first central portion upon the second central portion”, or the claim can be read ax ‘axially’ limiting both options “by the first central portion upon the second central portion” and “by the second central portion upon the first central portion”. 
Claim 1 at lines 34-36 recites, “wherein the first central portion is axially surrounded by a first radial extension and the second central portion is axially surrounded by a second radial extension”. This recitation is indefinite in view of the present specification. First, it is unclear whether ‘axially’ is intended to refer to some specific axis. The claim previously introduces ‘a rotation axis’. Must ‘axially’ refer to along the previously introduced rotation axis? Or, can ‘axially’ refer to any along any axis? Or, must “axially” refer to along an axis of the respective central portion? Additionally, it is unclear what is required to ‘axially surround’ a structure. For example, Fig. 5 of the present drawings, if claim 1 is interpreted as describing the structure shown in Fig. 5, appears to permit an interpretation that the first central portion “221” is ‘axially surrounded’ by the first radial extension “234” even though the first radial extension “234” only  extends in a single direction (i.e., leftward relative to Fig. 5) perpendicularly to the rotation axis “210” from the first central portion “221”. Does the Applicant intend a radial extension extending outward from a central portion to “axially surround” the central portion consistent with this understanding of Fig. 5? Or, does the Applicant intend to require that the radial extensions each extend in a complete circle all the way around the respective central portion, even though such geometries of the radial extensions are not explicitly disclosed? Or, does the Applicant intend ‘axially surround’ to be satisfied by a radial extension extending in two opposing directions from the central portion, such as if the first radial extension “234” is interpreted as extending from the first central portion “221” to the left relative to Fig. 5 and also to the right from the first central portion “221” relative to Fig. 5? In view of the present specification, it is unclear what is required to “axially surround” a central portion, rendering claim 1 indefinite.
Claim 2 recites that the magnet is arranged in and/or at the second central portion “during the disconnected condition for providing the magnetic attraction”. It is unclear whether claim 2 is requiring that magnetic attraction is provided even in the disconnected condition, rendering the claim indefinite. The disconnected condition includes moving the cutting members away from one another, which would at least reduce a strength of the magnetic attraction, but potentially still allow the magnetic attraction. At a certain spacing of the cutting members, however, the magnetic attraction effectively becomes zero. Claim 2 is indefinite because it is unclear whether some magnetic attraction is still required in the disconnected condition. Does “for providing the magnetic attraction” only modify the recitation of “a magnet” in claim 2 (this interpretation is suggested, but not required, by the present specification), or does “for providing the magnetic attraction” modify “during the disconnected condition” (this interpretation is suggested by the phrasing of the claim, due the two recitations being adjacent)? If the former is intended, the examiner suggests amending the recitation to read – during the disconnected condition, the magnet being for providing the magnetic attraction – or similar.
Claim 5 recites that the magnet is arranged within the recess “during the disconnected condition for providing the magnetic attraction”. This recitation is indefinite because it is unclear whether the magnetic attraction must be provided in the disconnected condition for the same reasons as explained above in regards to claim 2.
Claim 6 recites that the magnet is arranged within the recess “during the disconnected condition for providing the magnetic attraction”. This recitation is indefinite because it is unclear whether the magnetic attraction must be provided in the disconnected condition for the same reasons as explained above in regards to claim 2.
Claim 21 at lines 11-13 recites, “wherein the first central portion is axially surrounded by a first radial extension and the second central portion is axially surrounded by a second radial extension”. This recitation is indefinite in view of the present specification for the same reasons explained above in regards to claim 1.
Clam 21 at lines 17-20 recites, “in the interconnected condition, in which the external cutting member and the internal cutting member are mutually interconnected by a holding force that is at least exerted axially by the first central portion upon the second central portion, and/or by the second central portion upon the first central portion” is indefinite because it is unclear whether “axially” modifies only the first option (i.e., “by the first central portion upon the second central portion”), or whether “axially” also modifies the second option “by the second central portion upon the first central portion”). The claim can be read either way, and either interpretation appears consistent with the present specification. 
Claim 24 recites that the magnet is arranged within the recess “during the disconnected condition for providing the magnetic attraction”. This recitation is indefinite because it is unclear whether the magnetic attraction must be provided in the disconnected condition for the same reasons as explained above in regards to claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8-11, 13-14, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,089,110 to Rasco. 
Regarding claim 1, Rasco, in the embodiment of Figs. 1-4, discloses a cutting unit (including elements 4A, 5, 7, and 8; see Fig. 1) for use in a shaving device for shaving hairs (the shaving device being shown in Fig. 1), the cutting unit comprising: 
an external cutting member 7 and 8 (see col. 2, lines 32-33 describing stud 7 being fixed to grill 8) comprising a shaving surface (a right facing surface of grill 8 relative to Fig. 1), wherein the shaving surface is interrupted by an apertured structure for allowing hairs to pass (see the description of element 8 as a ‘grill’, noting that a grill is a grating or openwork barrier; see also Fig. 4 showing unlabeled apertures; finally, whiskers must pass through the grill 8 in order to be cut by the internal cutting member 5); and 
an internal cutting member 4A and 5 (see col. 2, lines 29-30 describing hub 4A as being welded to wheel 5; see col. 2, lines 36-44 describing wheel 5 as performing a cutting operation), wherein the internal cutting member 4A and 5 is drivable for rotative movement relative to the external cutting member 7 and 8 about a rotation axis (the axis defined by shaft 3; see Fig. 1 and col. 2, lines 22-30) and along the apertured structure in the shaving surface of the external cutting member 7 and 8 for cutting through hairs passing the apertured structure (see Fig. 1 and col. 2, lines 36-44); 
wherein: 
the external cutting member 7 and 8 and the internal cutting member 4A and 5 have: 
an interconnected condition (shown in Fig. 1), in which the external cutting member 7 and 8 and the internal cutting member 4A and 5 are mutually interconnected for operation of the cutting unit (see Fig. 1), and 
a disconnected condition, in which the external cutting member 7 and 8 and the internal cutting member 4A and 5 are mutually disconnected (first, the external cutting member 7 and 8 is retained by a threaded retaining ring per col. 2, lines 33-35, and thus the retaining ring can be unthreaded to permit removal of the external cutting member 7 and 8; second, the internal cutting member 4A and 5 is retained on inner hub 4 by a set screw per col. 2, lines 27-30, and thus the internal cutting member 4A and 5 is removable from the inner hub 4 by loosening the set screw; note also that the internal cutting member being usable in a flipped position per col. 2, lines 39-44 also suggests the disconnected condition); 
the external cutting member 7 and 8 comprising a first central portion (see Fig. 1, where the first central portion includes stud 7) and the internal cutting member 4A and 5 comprising a second central portion (see Figs. 1 and 2, where the second central portion includes hub 4A that defines a recess), wherein in the interconnected condition the rotation axis is a center line of the first central portion as well as of the second central portion (see Fig. 1and Fig. 2 – the axis defined by the shaft 3 is the center of both the stud 7 and the hub 4A), wherein the external cutting member 7 and 8 is formed into a single part that includes the first central portion (see col. 2, lines 32-33) and wherein the internal cutting member 4A and 5 is formed into a single part that includes the second central portion (see Fig. 2; see also col. 2, lines 29-30); 
in the interconnected condition a holding force prevents the external cutting member and the internal cutting member from moving apart, from the interconnected condition into the disconnected condition, in a direction parallel to the rotation axis (see Fig. 1; there are multiple holding forces, including the retaining ring being threaded onto the housing per col. 2, lines 33-35 and the stud 7 being received in the recess in the hub 4A as can be seen in Fig. 1; also, this feature is further met in the modification of the embodiment of Figs. 1-4 of Rasco as set forth below); 
the disconnected condition is obtainable from the interconnected condition by manually moving the external cutting member and the internal cutting member away from one another in the direction parallel to the rotation axis by means of a manual force action overcoming the holding force (see Fig. 1, noting that when the retaining ring is unscrewed as permitted by col. 2, lines 33-35, and if the shaving device is oriented 90 degrees counter-clockwise from the illustrated orientation shown in Fig. 1, then the disconnected condition is obtained by pulling the external cutting member 7 and 8 upward away from the internal cutting member 4A and 5, which is in a direction parallel to the rotation axis), 
wherein the external cutting member 7 and 8 and the internal cutting member 4A and 5 remain single parts respectively when in the disconnected condition (see Fig. 2 and also col. 2, lines 29-30 describing that the hub 4A and wheel 5 remain a single part due to being welded together; see also col. 2, lines 32-33 describing that the stud 7 and grill 8 remain a single part due to being welded together), 
wherein the first central portion (including stud 7) is axially surrounded by a first radial extension (the first radial extension being defined by grill 8; see Figs. 1 and 4 showing the ‘axially surrounding’, at least to the same extent as disclosed in the present application – e.g., the grill 8 extends in two opposing radial directions from the stud 7, which is also the extent to which this feature is disclosed in the present application) and the second central portion (the second central portion includes hub 4A) is axially surrounded by a second radial extension (see Fig. 3, where the ‘second radial extension’ is defined by the central circular portion of the wheel 5), and
wherein the first central portion comprises a stud 7 extending outward (see Fig. 1, where the stud 7 extends ‘outward’ relative to the grill 8, which is the same manner in which this feature is disclosed in the present application; that is, it is appropriate to consider ‘outward’ as being relative only to the external cutting member in view of the present specification) and the second central portion defines a cylindrical recess (defined in hub 4A; see Figs. 1 and 2) such that in the interconnected condition, the stud 7 is received within the cylindrical recess (see Fig. 1).
Regarding claim 8, Rasco discloses that in the interconnected condition the stud 7 and the cylindrical recess (defined in the hub 4A) each have a corresponding side wall providing radial bearing support for the rotative movement (see Fig. 1, where the side wall of the stud is an outer circumferential sidewall and the sidewall of the recess is an inner circumferential side wall).  
Regarding claim 9, Rasco discloses that the cutting unit is a rotary cutting unit coupled to a rotative drive shaft 3 (see Figs. 1 and 4; note here that the claim is expressly requiring the drive shaft). 
Regarding claim 10, Rasco discloses a shaving head (defined by housing 1) for use in a shaving device for shaving hairs (see Fig. 1), the shaving head comprising at least one cutting unit according to claim 9 (see the discuss of claim 9 above) and a shaving head driving body 1 configured to support the at least one cutting unit (see Fig. 1).  
Regarding claim 11, Rasco discloses a shaving device for shaving hairs (see Fig. 1), comprising: a shaving device main body 9 configured to be taken hold of by a user of the shaving device (see Fig. 1, where the main body 9 is ‘configured to be taken hold of by a user’ due to having an elongated shape and due to projecting obliquely relative to the housing 1); and the shaving head according to claim 10 (see the discussion of claim 10 above), the shaving head being connected or connectable to the shaving device main body 9 for operation of the shaving device (Fig. 1 shows the head being connected to the main body 9).  
Regarding claim 13, Rasco discloses a shaving head (defined by housing 1) for use in a shaving device for shaving hairs (see Fig. 1), the shaving head comprising at least one cutting unit substantially according to claim 1 (see the discussion of claim 1 above) and a shaving head driving body 1 configured to support the at least one cutting unit (see Fig. 1).  
Regarding claim 14, Rasco discloses a shaving device for shaving hairs (see Fig. 1), comprising: a shaving device main body 9 configured to be taken hold of by a user of the shaving device (see Fig. 1, where the main body 9 is ‘configured to be taken hold of by a user’ due to having an elongated shape and due to projecting obliquely relative to the housing 1); and the shaving head according to claim 13 (see the discussion of claim 13 above), the shaving head being connected or connectable to the shaving device main body 9 for operation of the shaving device (Fig. 1 shows the head being connected to the main body 9).  
Regarding claim 21, Rasco, in the embodiment of Figs. 1-4, discloses a cutting unit (including elements 4A, 5, 7, and 8; see Fig. 1) for use in a shaving device for shaving hairs (the shaving device being shown in Fig. 1), the cutting unit comprising: 
an external cutting member 7 and 8 (see col. 2, lines 32-33 describing stud 7 being fixed to grill 8) comprising a shaving surface (a right facing surface of grill 8 relative to Fig. 1), wherein the shaving surface is interrupted by an apertured structure for allowing hairs to pass (see the description of element 8 as a ‘grill’, and that a grill is a grating or openwork barrier; see also Fig. 4 showing unlabeled apertures; finally, whiskers must pass through the grill 8 in order to be cut by the internal cutting member 5); and 
an internal cutting member 4A and 5 (see col. 2, lines 29-30 describing hub 4A as being welded to wheel 5; see col. 2, lines 36-44 describing wheel 5 as performing a cutting operation), wherein the internal cutting member 4A and 5 is drivable for rotative movement relative to the external cutting member 7 and 8 about a rotation axis (the axis defined by shaft 3; see Fig. 1 and col. 2, lines 22-30) and along the apertured structure in the shaving surface of the external cutting member 7 and 8 for cutting through hairs passing the apertured structure (see Fig. 1 and col. 2, lines 36-44); 
the external cutting member 7 and 8 comprising a first central portion (see Fig. 1, where the first central portion includes stud 7) and the internal cutting member 4A and 5 comprising a second central portion (see Figs. 1 and 2, where the second central portion includes hub 4A that defines a recess),
wherein the first central portion (including stud 7) is axially surrounded by a first radial extension (the first radial extension being defined by grill 8; see Figs. 1 and 4 showing the ‘axially surrounding’, at least to the same extent as disclosed in the present application – e.g., the grill 8 extends in two opposing radial directions from the stud 7, which is also the extent to which this feature is disclosed in the present application) and the second central portion (the second central portion includes hub 4A) is axially surrounded by a second radial extension (see Fig. 3, where the ‘second radial extension’ is defined by the central circular portion of the wheel 5),
wherein the external cutting member 7 and 8 and the internal cutting member 4A and 5 have: 
a disconnected condition in which the external cutting member 7 and 8 and the internal cutting member 4A and 5 are mutually disconnected (first, the external cutting member 7 and 8 is retained by a threaded retaining ring per col. 2, lines 33-35, and thus the retaining ring can be unthreaded to permit removal of the external cutting member 7 and 8; second, the internal cutting member 4A and 5 is retained on inner hub 4 by a set screw per col. 2, lines 27-30, and thus the internal cutting member 4A and 5 is removable from the inner hub 4 by loosening the set screw; note also that the internal cutting member being usable in a flipped position per col. 2, lines 39-44 also suggests the disconnected condition); and 
an interconnected condition (shown in Fig. 1), in which the external cutting member 7 and 8 and the internal cutting member 4A and 5 are mutually interconnected by a holding force (see Fig. 1 – a holding force is provided due to engagement of the stud 7 of the first central portion and the recess in the hub 4A of the second central portion, noting that this holding force acts at a minimum in a radial direction such that the holding force holds the cutting members together as the shaving device is tilted from an upward facing position), wherein the holding force is provided directly between the first and second central portions and prevents the external cutting member and the internal cutting member from moving apart, from the interconnected condition into the disconnected condition, in a direction parallel to the rotation axis (the holding force prevents the cutting members from moving apart into the disconnected condition in situations such as when the shaving device is rotated 90 degrees clockwise from its orientation shown in Fig. 1 and the retaining ring is disconnected – then the shaving device can be tilted some amount with the external cutting member falling into the disconnected condition; alternatively, this recitation is satisfied upon the modification of the embodiment of Figs. 1-4 of Rasco below), 
the disconnected condition is obtained from the interconnected condition by an act consisting essentially of applying a manual force directly to the internal cutting member overcoming the holding force to move the external cutting member 7 and 8 and the internal cutting member 4A and 5 away from one another in a direction parallel to the rotation axis (this feature is met when the external cutting member is set on an underlying surface with the stud 7 oriented upward from the grill 8, and with the internal cutting member having its hub 4A placed around the stud 7 – a user applies a manual upward lifting force on the inner cutting member to lift the inner cutting member away from the outer cutting member; note that consistent with the disclosure of the present application, this limitation can be interpreted as the internal and external cutting members already being separated from a remainder of the shaving device).
Regarding claim 22, Rasco discloses that a stud 7 arranged at the inside center of the external cutting member 7 and 8, and wherein the stud 7 is positioned to intersect with the rotation axis (see Fig. 1). 
Regarding claim 23, Rasco discloses that the first central portion comprises a stud 7 extending from the first radial extension (see Fig. 1, where the ‘first radial extension’ is a radial extension of the grill 8) and the second central portion defines a cylindrical recess (defined in hub 4A; see Figs. 1 and 2) such that in the interconnected condition, the stud 7 is received within the cylindrical recess (see Fig. 1).  
Rasco, at least in the embodiment of Figs. 1-4, fails to disclose that the holding force is at least exerted axially by the first central portion upon the second central portion, and/or by the second central portion upon the first central portion, and that the cutting unit further comprising a magnet system configured to provide magnetic attraction at least between the stud and the second central portion for providing at least part of the holding force, all as required by claim 1. Rasco, in the embodiment of Figs. 1-4, also fails to disclose that the holding force is at least exerted axially by the first central portion upon the second central portion, and/or by the second central portion upon the first central portion, and that the cutting unit further comprising a magnet system configured to provide magnetic attraction at least between the first central portion and the second central portion for providing at least part of the holding force as required by claim 21. Rasco, in the embodiment of Figs. 1-4,  also fails to disclose that the stud is a magnet, and thus fails to disclose: that a magnet is arranged in and/or at the second central portion for providing the magnetic attraction, and wherein the magnet is positioned to intersect with the rotation axis, all as required by claim 22; and that the magnetic attraction is between the stud and the second central portion as required by claim 23.   
However, Rasco, in the embodiment of Fig. 9, teaches an external cutting member 28, which is a grill similar to grill 8 of the embodiment of Figs. 1-4, and that the external cutting member 28 has a hub on its inside center that is magnetized to hold the external cutting member and the internal cutting member together (see col. 4, lines 51-56 and col. 5, lines 30-34). Thus, Rasco, in the embodiment of Fig. 9, teaches a holding force that is at least exerted axially by the first central portion (i.e., the hub of the external cutting member 28) upon the second central portion (since the force holds the external and internal cutting members together per col. 4, lines 51-56, and since the first and second central portions are adjacent each other in the interconnected condition as can be understood in view of Fig. 10 showing the internal cutting member), that the cutting unit comprises a magnet system (including the magnetized inside center of the grill of the external cutting member) configured to provide magnetic attraction between the inside center of the external cutting member and the second central portion for providing a holding force (since the magnetization of the inside center is attracted to the internal cutting wheel per col. 5, lines 30-32; see also col. 4, lines 51-56 describing that the magnetic attraction holds the cutting members together). [Claim 1] Additionally, Rasco, in the embodiment of Fig. 9, teaches a holding force that is at least exerted axially by the first central portion (i.e., the hub of the external cutting member 28) upon the second central portion (since the force holds the external and internal cutting members together per col. 4, lines 51-56, and since the first and second central portions are adjacent each other in the interconnected condition as can be understood in view of Fig. 10 showing the internal cutting member) configured to provide magnetic attraction between a first central portion of the external cutting member (i.e., the inside center of the external cutting member) and the second central portion for providing a holding force (since the magnetization of the inside center is attracted to the internal cutting wheel per col. 4, lines 51-56 and col. 5, lines 30-32). [Claim 21] Since the stud of the embodiment of Figs. 1-4 of Rasco is arranged in and/or at the second central portion and is positioned to intersect with the rotation axis, upon magnetizing the stud, the stud can be considered as ‘a magnet’ that is arranged in and/or at the second central portion for providing the magnetic attraction and can be considered as being positioned to intersect with the rotation axis. [Claim 22] Further, since the stud of the embodiment of Figs. 1-4 of Rasco engages the second central portion, upon magnetizing the stud, the magnetic attraction is between the stud and the second central portion. [Claim 23] Rasco, in the embodiment of Fig. 9, teaches that making the inside center of the external cutting member magnetized is advantageous in order to cause some rotation of the external cutting member so that the external cutting member is scraped during its rotation to prevent clogging of whisker stubble that might otherwise occur (see col. 5, lines 34-39).
	Therefore, since the stud of the embodiment of Figs. 1-4 of Rasco is at the inside center of the external cutting member, and since the embodiment of Fig. 9 of Rasco teaches magnetizing the inside center of the external cutting member, it would have been obvious to one of ordinary skill in the art to magnetize the stud of the embodiment of Figs. 1-4 of Rasco in view of the teachings of Fig. 9 of Rasco. This modification provides the embodiment of Figs. 1-4 of Rasco with a magnet system configured to provide magnetic attraction between the stud of the external cutting member and the second central portion of the internal cutting member for providing at least part of the holding force in view of the teachings of the embodiment of Fig. 9 of Rasco. This modification is advantageous in order to cause some rotation of the external cutting member so as to scrape the external cutting member to prevent clogging of whisker stubble that might otherwise occur (noting that this modification may also require providing a scraping disk that scrapes the external cutting member, noting that such a scraping disk 29 is taught by the embodiment of Fig. 9 of Rasco and that one of ordinary skill in the art would be motivated to provide the embodiment of Figs. 1-4 of Rasco with the scraping disk because the disk plays a role in preventing clogging as taught by the embodiment of Fig. 9 of Rasco). Finally, the modification provides at least a part of the holding force because the magnetic attraction is between the external and internal cutting members, such that the magnetic attraction provides a force retaining the cutting members together. 
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,089,110 to Rasco as applied to claims 10 and 13 above, respectively, and further in view of US Pat. No. 6,460,252 B1 to Nakano.
	Rasco, as modified, which is based on the embodiment of Fig. 1 of Rasco, only teaches a single cutting unit, and thus Rasco, as modified above, fails to disclose that the at least one cutting unit is at least two cutting units as required by claims 12 and 15.
	Nakano teaches providing a shaving head with at least two cutting units (see col. 20, lines 16-32 describing multiple internal and external cutting members of the cutting units). Nakano teaches that an advantage of providing multiple cutting units is that the cutting units can rotate in different directions so that hairs are efficiently cut even in the cases where hair grows in different directions (see col. 20, lines 29-32).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the shaving head of Rasco, as modified, with at least two cutting units as taught by Nakano, where the cutting units rotate in different directions. This modification is advantageous in order to cut hair even in cases where the hair grows in different directions (a single rotating cutting unit will be better at cutting hair growing in one direction than another, whereas multiple cutting units rotating in opposing directions can ensure that one of the cutting units is rotating an optimal direction for the particular hair growth direction). 
Claims 1, 8-11, 13-14, and 21-23 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,089,110 to Rasco as set forth above and further in view of US Pub. No. 2009/0320295 A1 to Shimizu.
As explained above in the rejection of claim 1 under 35 USC 103 above, the structure of Rasco, as modified, permits for disconnection of the external cutting member when the retaining ring is unthreaded because the retaining ring, in conjunction with interaction between the stud and recess in the hub of the internal cutting member, holds the external cutting member in position. However, this alternative rejection is provided in the event it is determined that Rasco, as modified, fails to disclose any ‘disconnected condition’ as required by claims 1 and 21. This rejection includes the modification of the embodiment of Rasco of Figs. 1-4 in view of the embodiment of Rasco of Fig. 9 as explained above, and further ads the Shimizu reference.
Shimizu, however, teaches a cutting unit 20 having an external cutting member 16 and an internal cutting member 28 (see Figs. 1 and 3), where the external and internal cutting members 16 and 28 having a disconnected condition, in which the external cutting member 16 and the internal cutting member 28 are mutually disconnected (see paragraph 21, describing that the inner cutting member 28 and external cutting member 16 can be ‘easily separate for easy cleaning’ when the plate 26 is detached from rim 24; see also paragraph 33 and Fig. 3, which Fig. shows that plate 26 is the structure that holds the cutting members 16 and 28 together); and that the disconnected condition is obtainable from an interconnected condition by manually moving the external cutting member 16 and the internal cutting member 28 away from one another in a direction parallel to a rotation axis by means of a manual force action (e.g., relative to Fig. 7A, when the cutting unit 20 is inverted relative to its illustrated position and when the plate 26 is removed, the disconnected condition is obtainable by pulling the internal cutting member 28 upward away from the external cutting member 16)  overcoming the holding force. Shimizu teaches that making the external and internal cutting members separable into a disconnected condition is advantageous in order to permit easy cleaning of the cutting members (see paragraph 21). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the external and internal cutting members of Rasco, as modified, with a disconnected condition in which the external cutting member and the internal cutting member are mutually disconnected in view of the teachings of Shimizu. This modification is advantageous in order to permit easy cleaning of the cutting members. Because Rasco, as modified, discloses a magnetic force that provides an attraction between the external and internal cutting members, Rasco, as further modified by Shimizu, discloses that the disconnected condition is obtained from the interconnected condition by overcoming this magnetic holding force – i.e., upon pulling the internal cutting member away from the external cutting member, the pulling force overcomes the holding force provided by the magnetic attraction. 
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasco as modified by Shimizu as alternatively applied to claims 10 and 13 above, respectively, and further in view of US Pat. No. 6,460,252 B1 to Nakano.
The same rationale for rejecting claims 12 and 15 as set forth above is applied to Rasco as alternatively modified by Shimizu as set forth above.
Claims Not Subject to Prior Art Rejection
Claims 2-7 and 24 are not subject to any prior art rejection. Claims 2-4 require the magnet to be arranged in and/or at the second central portion during the disconnected condition, which feature is not taught by Rasco, as modified above. Claims 5-7 and 24 require a magnet to be arranged within the recess during the disconnected condition, which feature is not taught by Rasco, as modified, above. However, no determination of allowability can be made for these claims in view of the issues raised above under 35 USC 112. 
Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive. The Applicant argues at pages 16-17 of the Remarks that Rasco teaches that Rasco the proposed modification renders Rasco inoperable for its intended purposes, citing col. 3, lines 15-20 of Rasco, which passage discusses an optional alternative configuration.  
This argument is not persuasive. Rasco clearly does not require that the wheel “5”, which in the embodiment of Figs. 1-4 performs a cutting operation per col. 2, lines 36-44, to be disposed further back on the shaft “3” because Rasco explicitly teaches the location of the wheel “5” adjacent the external cutting member as disclosed in Figs. 1-4. The cited passage of Rasco (col. 3, lines 15-20) merely describes a potential alternative configuration (note the language “can be used” at line 17, note also the language “This version” at lines 22-23). This passage is in no way disclosing a requirement for the device of Rasco to include the wheel “5” being spaced from the external cutting member, as is evident from the fact that the configuration disclosed in this passage is not shown in any of Rasco’s figures. The Applicant’s assertion that the wheel “5” must be moved back from the grill is not persuasive because Rasco explicitly teaches that the wheel “5” can be adjacent the grill in the embodiment of Figs. 1-4. Even in the other embodiment of Rasco that include the scraper “29”, there is still a cutting wheel analogous to wheel “5” adjacent to the grill in order to provide the shaving operation. The scraper “29” of Rasco can be located adjacent to various cutters as can be seen in Fig. 12, noting that per col. 4, lines 42-43, the scrape “29” is located at stud “31”, and that apertures “34” are located where the internal and external cutting member pairs are located. Therefore, the Applicant’s argument that the wheel must be moved away from the external cutting member is not persuasive. 
	Applicant’s arguments against Rasco, as modified, at pages 18-20 of the Remarks are not persuasive because these arguments are a general allegation of patentability. The Applicant copies the entirety of claims 1 and 21 without discussing any particular failings of Rasco, as modified, as applied to these claims. Since the Applicant fails to point out any particular claimed feature that Rasco, as modified, does not disclose, the argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724